Citation Nr: 0611270	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  02-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for hearing loss in the 
right ear, claimed as hearing loss.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for residuals of 
asbestos exposure.

4.  Entitlement to service connection for a shoulder 
disability.

5.  Entitlement to service connection for alcohol dependency.

6.  Whether the substantive appeal, VA Form 9, concerning the 
issues of service connection for diabetes mellitus as a 
result of exposure to herbicides and service connection for 
hypertension secondary to diabetes mellitus, was timely 
received.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the following rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) above: a March 
1998 rating decision which denied service connection for 
hearing loss in the right ear; a March 2002 rating decision 
which denied service connection for residuals of asbestos 
exposure; and a July 2004 rating decision which denied 
service connection for a cervical spine disability, a 
shoulder disability, and alcohol dependency.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

In the veteran's December 2005 substantive appeal to the 
Board, VA Form 9, he requested to testify at a Travel Board 
hearing at the RO before a Veterans Law Judge.  See 38 C.F.R. 
§ 20.700 (2005).  

In January 2006, the RO sent the veteran a letter advising 
him that his request for a Travel Board hearing was received 
but that it could be many months before his hearing would be 
scheduled.  The RO requested that the veteran indicate 
whether he still wanted a hearing and, that same month, the 
veteran responded that he indeed wanted a Travel Board 
hearing.  

In March 2006, the RO afforded the veteran's representative 
the opportunity to review the case before it was certified to 
the Board, and requested a VA Form 646 (Statement of 
Accredited Representative in Appealed Case) be submitted.  
That same month, the veteran's representative waived 
completion of the VA Form 646 and requested that the claims 
folder be immediately transferred to the Board.  

The RO accepted the representative's waiver of completion of 
VA Form 646 as a withdrawal of the Travel Board hearing 
request, and certified the veteran's claim to the Board.  The 
Board notes, however, that the representative's March 2006 
waiver of a Form 646 did not constitute a withdrawal of the 
hearing request, because it did not specifically mention the 
veteran's request for a Travel Board hearing.  Considerations 
of due process mandate that the Board may not proceed with 
review of the claim on appeal without affording the veteran 
an opportunity for the requested hearing.  Therefore, a 
remand is required for the scheduling of a Travel Board 
hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2005).  

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of the type of information and evidence 
that was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The Board is 
confident that the RO will effectuate the new requirements of 
the Court in this matter.

In view of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The veteran should be scheduled for a 
Travel Board hearing at the RO, in 
accordance with the procedures set forth 
at 38 C.F.R. § 20.700(a), 20.704(a) 
(2005), as per the veteran's request, and 
as the docket permits.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

